Citation Nr: 1012202	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for service-connected posttraumatic stress disorder (PTSD), 
prior to August 24, 2006.

2.  Entitlement to a rating higher than 50 percent for PTSD, 
from August 24, 2006.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2006 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the December 2007 Statement of the Case 
indicates that the January 2007 rating decision is the 
decision on appeal; however, the Board finds that the 
Veteran submitted a timely Notice of Disagreement (see 
September 2006 letter from Veteran)  to the April 2006 
rating decision in August 2006.  As such, this appeal stems 
from the April 2006 and January 2007 rating decisions.

In a January 2007 rating decision, the RO granted an 
increased evaluation of 50 percent for PTSD, effective 
August 2006.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the Veteran has not indicated satisfaction 
with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2010 by the 
undersigned Veterans Law Judge. 




FINDINGS OF FACT

1.  Prior to August 24, 2006, the Veteran's service-
connected PTSD was not manifested by symptoms like flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long-term memory (with retention of only highly learned 
material, forgetting to complete tasks); impaired judgment, 
or impaired abstract thinking.

2.  From August 24, 2006, the Veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms which most 
closely approximate suicidal ideation; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  

3.  The Veteran's service-connected disabilities, including 
posttraumatic stress disorder, currently rated 70 percent 
disabling; bilateral hearing loss, rated 20 percent 
disabling; and tinnitus, rated 10 percent disabling; render 
the Veteran unemployable.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2006, the criteria for an initial 
rating higher than 30 percent for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2009).  

2.  From August 24, 2006, the criteria for a rating of 70 
percent, but no higher, for the Veteran's PTSD, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 30 percent 
for PTSD arises from his disagreement with the initial 
evaluation following the grant of service connection.  It 
has been held that once service connection is granted, the 
claim is substantiated and additional notice is not 
required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service private and VA outpatient 
medical records with the claims folder.  Additionally, the 
Veteran was afforded VA examinations pertinent to the issues 
on appeal.

In regards to the claim of entitlement to TDIU, the Board is 
granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development which may have existed under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced by the 
Board's adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher than 30 Percent 
for Service-Connected PTSD, Prior to August 24, 2006

Service connection for PTSD was established by an April 2006 
rating decision, at which time a 30 percent rating was 
assigned, effective September 2005.  The Veteran requested 
an increase in August 2006.  The rating was increased to 50 
percent in a January 2007 rating decision, effective from 
August 24, 2006.  The Veteran is seeking an increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board notes that the appeal for a higher evaluation arises 
from the initial rating decision which established service 
connection for the PTSD and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of staged ratings 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
issue has been characterized accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss 
the evidence pertinent to the rating criteria and the 
current disability.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of 
a Veteran's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. 
§ 4.130 Diagnostic Code 9411, prior to August 24, 2006.  A 
rating of 30 percent is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 Diagnostic Code 9411.  

The Veteran is seeking an increased rating.  A rating of 50 
percent is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory 
(retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty establishing and maintaining effective work and 
social relationships.  Id.  

The Veteran is diagnosed with PTSD and was receiving 
treatment at a VA hospital, including PTSD group and 
individual counseling.  The Veteran was seen for counseling 
on October 2005.  He had good eye contact, normal and 
appropriate speech, mood, affect, orientation, and judgment.  
He had fair insight and did not report any delusions.  His 
recent and remote memories were intact.  A Global Assessment 
of Functioning (GAF) score of 75 was assigned.  A GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  A GAF score of 75 
indicates a no more than slight impairment in social or 
occupational functioning.  It was reported that the Veteran 
was making poor progress and not benefiting from treatment 
at the time because he chose not to work through his issues.

The Veteran was afforded a VA examination in February 2006.  
The Veteran complained of recurrent and intrusive 
distressing recollections of the war, including images, 
thoughts, or perceptions, recurrent distressing dreams, and 
intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
war.  The Veteran also reported difficulty falling or 
staying asleep, hypervigilance, exaggerated startle 
response, and difficulty concentrating.  The Veteran's 
affect was appropriate but his mood was depressed.  His 
orientation was intact to person, time, and place.  He did 
not have obsessive or ritualistic behavior, hallucinations, 
panic attacks, or reported episodes of violence.  The 
Veteran stated he had occasional suicidal thoughts but no 
plan to follow through on the thoughts.  The Veteran was 
diagnosed with PTSD with a GAF score of 75.  It was noted 
that the Veteran's symptoms had adversely affected his 
employment and social functioning.

The Board has considered the full history of the Veteran's 
service-connected post-traumatic stress disorder.  A rating 
higher than 30 percent, prior to August 24, 2006, is not 
warranted because the Veteran did not have flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(with retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, or impaired abstract 
thinking.  Such manifestations are not noted in the VA 
outpatient records, the VA examination report or the 
Veteran's own contentions.  Additionally, several 
evaluations noted the Veteran to have a GAF score of 75, 
indicating no more than a slight impairment at the time.  In 
this case, his symptoms do not approximate the requirements 
necessary to grant an increased rating, prior to August 24, 
2006.

Accordingly, the Veteran does not meet the criteria to 
warrant an initial disability rating higher than 30 percent 
under Diagnostic Code 9411, and this claim is denied.

III.  Entitlement to a Rating Higher than 50 Percent for 
Service-Connected PTSD, From August 24, 2006

Service connection for PTSD was established by an April 2006 
rating decision, at which time a 30 percent rating was 
assigned, effective September 2005.  The Veteran requested 
an increase in August 2006.  The rating was increased to 50 
percent in a January 2007 rating decision, effective from 
August 24, 2006.  The Veteran is seeking an increased 
rating.

PTSD is rated 50 percent disabling when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130 Diagnostic Code 
9411.  

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation, neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

VA records were reviewed.  In September 2006, the Veteran's 
social worker indicated that the Veteran suffers from 
distressing dreams, nightmares, intrusive flashbacks to 
combat experiences, sleep disturbances, hypervigilance, 
extreme startle response, social isolations, withdrawal, 
impulsive anger, irritability, intense anxiety, depression, 
unresolved guilt and grief reactions, and impaired focus and 
concentration.  Additionally, it was noted that the Veteran 
had a GAF score of 47 and was receiving readjustment 
counseling sessions.  The Veteran's GAF score indicates 
severe symptoms or serious impairment in social or 
occupational functioning at the time of the examination.

The Veteran was afforded a VA examination in December 2006.  
The examiner noted that the Veteran did not have symptoms 
present during the previous year but that he was receiving 
treatment.  The Veteran reported that he had no friends and 
used his computer for fun.  He did not indicate he had a 
history of suicide attempts or violence/assaultiveness.  The 
examiner described the Veteran as clean but unshaved, and 
that his speech and psychomotor activity were unremarkable.  
There was no inappropriate behavior noted and the Veteran 
denied having panic attacks or homicidal thoughts.  The 
Veteran indicated that he has suicidal thoughts, but no 
intent.  Remote and recent memory was intact.  The Veteran 
was given a GAF score of 60, and the examiner noted that the 
Veteran has widely divergent GAF scores from individuals who 
have treated him.  A GAF score of 60 indicates moderate 
symptoms.

The Veteran's treating social worker submitted a statement 
in April 2007, indicating that the Veteran's symptoms had 
increased in intensity and he had become more withdrawn and 
socially isolative.  Additionally, the social worker 
reported that the Veteran recently had an altercation with a 
neighbor.  A GAF score of 43 was reported and it was noted 
that the Veteran's potential for volatility would be closely 
monitored.  More recently, in January 2009, the Veteran's 
treating social worker indicated that the Veteran has not 
been able to maintain employment due to his PTSD symptoms.  

VA outpatient notes from January 2009, April 2009, and 
August 2009 report GAF scores of 45.  In February 2009 it 
was noted that the Veteran had a recent episode of agitation 
and verbal aggression at a grocery store, and in October 
2009, the Veteran was involved in an altercation with 
another Veteran during a group therapy session.

The Veteran testified in January 2010 that he experiences 
panic attacks, episodes of violence, homicidal thoughts, and 
that he can no longer get along with other people due to his 
irritability and periods of violence.  The Board notes that 
the Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, the Board finds the 
Veteran's testimony to be credible.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).

The Board finds that the Veteran is entitled to a 70 percent 
rating, from August 24, 2006.  Aside from the VA examination 
in December 2006, the Veteran's GAF scores were generally in 
the range of 43 to 45, and he suffered from depression, 
hypervigilance, exaggerated startle response, irritability, 
suicidal ideation, and difficulty falling and staying 
asleep.  Additionally, during this time period, the Veteran 
was involved in episodes of violence, unprovoked 
irritability and homicidal thoughts.  Based on these 
records, the Board finds that the Veteran's symptoms more 
closely approximately a rating of 70 percent, from August 
24, 2006.

A rating higher than 70 percent is not warranted because the 
Veteran did not have gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or other, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  These 
symptoms were not reported in the medical records, and the 
Veteran has not contended that he experienced these 
symptoms.

IV.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there are sufficient additional service-connected 
disabilities to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16.  

The Veteran's service-connected PTSD is currently rated 70 
percent disabling.  In addition, the Veteran's bilateral 
hearing loss is rated as 20 percent disabling and his 
tinnitus is rated as 10 percent disabling.

The Veteran's combined rating for all his service-connected 
disabilities is 80 percent.  Therefore, the Veteran is 
eligible for an individual unemployability rating if he is 
unable to secure or follow a substantially gainful 
occupation as a result of his service-connected 
disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 
(1993), the Court found that although a Veteran could 
undertake employment despite his service-connected 
disabilities, he was unemployable because he was unable to 
secure employment due to his physical disabilities.

The Veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with his education 
and work experience.  The Veteran has a high school diploma 
and completed one year of college.  He has worked in sales, 
and was terminated from his most recent employment in 2006 
due to a sale of the business.  He testified in January 2010 
that he has not been able to secure employment since his job 
in 2006.  The Veteran asserts that he can not deal with 
people anymore and that he has major anger and irritability 
problems as a result of his service-connected PTSD.  The 
Veteran's employers have submitted statements indicating 
that the Veteran was terminated due to poor performance and 
personal problems.

The Veteran was afforded a VA examination in February 2006 
for his PTSD.  The examiner indicated that the Veteran's 
PTSD symptoms have adversely affected his employment and 
social functioning and found that the Veteran was 
underemployed due to his PTSD symptoms.

The Veteran was afforded a VA examination in December 2006.  
The examiner stated the Veteran did not have total 
occupational and social impairment due to his PTSD symptoms 
and that the symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school.  
The examiner also stated that the Veteran does not have 
intermittent periods of inability to perform occupational 
tasks due to PTSD symptoms.  It was noted, however, that the 
Veteran was easily angered under stress, he slept only a few 
hours a night, he was distracted by intrusive memories of 
combat, he avoided people and tended to spend time looking 
for danger around him.

The Veteran has participated in vocational rehabilitation.  
In October 2008, his rehabilitation manager indicated that 
it was questionable at the time if it was reasonable for the 
Veteran to be retrained and to attempt to reenter the work 
force.  The manager stated that the Veteran had a 
considerable amount of anger which could be problematic if 
he attempted to reenter the work force.  Furthermore, the 
manager noted that they were not able to identify a suitable 
job placement or training program given the Veteran's 
service-connected disabilities, age, and current skills, 
adding that it was extremely questionable if the Veteran was 
feasible for reemployment at the time.  In March 2009, the 
Veteran was notified by the Vocational Rehabilitation and 
Employment program that his application was denied because 
the preponderance of psychiatric evidence indicated that his 
service-connected PTSD prevented him from returning to work.

VA outpatient records indicate that in January 2009, the 
Veteran's therapist and psychiatrist stated that the 
Veteran's PTSD symptoms have continued to keep him from 
being able to maintain employment.  Additionally, in April 
2009, a VA outpatient treatment note stated that the Veteran 
is unable to work in a structured work environment due to 
his PTSD symptoms, and it is unlikely that his condition 
will improve in the foreseeable future.

The Board also notes that a private examination in May 2006 
indicated the Veteran has significant hearing loss and 
tinnitus, bilaterally. 

Despite the VA examiner's opinion from December 2006, the 
Board finds there is evidence that the Veteran is 
unemployable due to his service-connected disabilities.  
Primarily, the Veteran is rendered unemployable by his PTSD 
symptoms.  Although he is able to remain fairly active, the 
Veteran is limited in his ability to work with others, be in 
public situations, or handle stress or anger.

Therefore, taking into consideration the current severity of 
the Veteran's service-connected disabilities, considering 
that the Veteran currently has a combined rating of 80 
percent, and resolving all doubt in the Veteran's favor, the 
Board finds that entitlement to individual unemployability 
is warranted. 


ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD, prior to August 24, 2006, is denied.

Entitlement to a rating of 70 percent, but no higher, for 
PTSD, from August 24, 2006, is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

A total rating based on individual unemployability is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


